1    Richard E. Anderson
     AZ Bar No. 031889
2
     4920 Westport Drive
3    The Colony, Texas 75056
     Tel. (214) 276-1545
4    Fax. (214) 276-1546
     RAnderson@AndersonVela.com
5
     ANDERSON VELA, LLP
6    Attorney for Movant

7
                            UNITED STATES BANKRUPTCY COURT
8
                                  DISTRICT OF ARIZONA
9                                   PHOENIX DIVISION

10   IN RE:                                   §
11
                                              § CASE NO. 17-13788
     Robert T. Richard AND                    § CHAPTER 13
12   Kimberly A. Richard                      §
13    Debtors,                                §
                                              §
14
     U.S. Bank Trust National Association, as §
15   Trustee of the Cabana Series III Trust   §
       Movant,                                §
16
                                              §
17   Robert T. Richard AND                    §
     Kimberly A. Richard                      §
18
      Respondents.                            §
19                     ADEQUATE PROTECTION STIPULATION AS TO
                    16916 WEST TONBRIDGE STREET, SURPRISE, AZ 85374
20

21          U.S. Bank Trust National Association, as Trustee of the Cabana Series III Trust

22   ("Movant") and Robert T. Richard and Kimberly A. Richard("Debtors"), by and through their
23
     respective attorneys of record, enter into this Stipulation providing Movant with adequate
24
     protection. Movant and the Debtors (collectively referred to as “the Parties”) STIPULATE as
25
     follows:
26

27          1.     This Stipulation affects the real property commonly known as : 16916 West

28          Tonbridge Street, Surprise, AZ 85374 (“Property”).
     ADEQUATE PROTECTION STIPULATION - 1



     Case 2:17-bk-13788-PS       Doc 50 Filed 03/10/20 Entered 03/10/20 08:42:38          Desc
                                  Main Document    Page 1 of 3
1          2.      Commencing March 1, 2020, Debtors shall make the regular monthly post-
2
           petition payments under the Note and Deed of Trust to Movant, and continuing on the
3
           first day of each month thereafter, under the terms of the Note and Deed of Trust.
4
           3.      Payments shall be made directly to Movant at:
5

6                  BSI Financial Services

7                  314 S. Franklin Street, 2nd Floor
8
                   Titusville, PA 16354
9
           4.      The post-petition arrears consist of $1,812.72 in post petition arrearage as of
10
           February 6, 2020, plus $700.00 in attorney's fees and costs for filing of the subject
11

12         Motion to Lift Stay for a total delinquency of $2,512.72. Commencing March 15, 2020

13         and continuing after on the fifteenth day of each month through and including July 15,
14
           2020, the Debtors shall make an additional monthly payment of $418.78 and a sixth and
15
           final payment of $418.82 on August 15, 2020 until the post petition arrears in the sum
16
           amount of $2,512.72 are paid.
17

18         5.      The Debtors shall timely perform all of the Debtors’ obligations under the

19         Movant’s loan documents as they come due, including but not limited to the payment of
20
           real estate taxes, maintaining insurance coverage, Chapter 13 Plan payments, and any and
21
           all senior liens.
22
           7.      Should Debtors fail to timely perform any of the obligations set forth in this
23

24         Stipulation, Movant may notify Debtors and their counsel of the default in writing.

25         Debtors shall have ten (10) calendar days from the date of the written notification to cure
26
           the default.
27

28
     ADEQUATE PROTECTION STIPULATION - 2



     Case 2:17-bk-13788-PS        Doc 50 Filed 03/10/20 Entered 03/10/20 08:42:38               Desc
                                   Main Document    Page 2 of 3
1          8.     Should the Debtors fail to timely cure the default or defaults on the obligations set
2
           forth herein on more than two (2) occasions, Movant may file a Declaration of Default
3
           and lodge an Order Terminating Automatic Stay. The Order may be entered without
4
           further hearing or proceeding. The automatic stay may be immediately terminated and
5

6          extinguished for all purposes as to Movant, including but not limited to foreclosure and

7          forcible entry and detainer, pursuant to applicable state law without further Court order or
8
           proceeding being necessary.
9
           9. If Movant obtains relief from the automatic stay pursuant to this Stipulation, the Parties
10
           agree that the fourteen (14) day stay provision of Federal Rule of Bankruptcy Procedure
11

12         4001(a)(3) and/or 7062 shall be waived.

13         10.    In the event that Debtors’ case is converted to Chapter 7 case, this Stipulation
14
           shall become null and void and Movant may proceed with a Motion for Relief.
15
           11.    Movant’s Proof of Claim is due and owing and is allowed in full.
16

17

18   IT IS SO STIPULATED:

19   /S/ RICHARD E. ANDERSON                             Dated: 02/27/2020
     Richard E. Anderson
20
     State Bar No. 031889
21   4920 Westport Drive
     The Colony, Texas 75056
22   Telephone: (214) 276-1545
     Facsimile: (214) 276-1546
23
     ATTORNEY FOR MOVANT
24

25   /S/CARLENE SIMMONS                                  Dated: 03/03/2020
     Carlene Simmons
26
     Simmons & Greene, P.C.
27   2432 W. Peoria Ave., Suite 1284
     Phoenix, AZ 85029
28    ATTORNEY FOR DEBTORS
     ADEQUATE PROTECTION STIPULATION - 3



     Case 2:17-bk-13788-PS        Doc 50 Filed 03/10/20 Entered 03/10/20 08:42:38                Desc
                                   Main Document    Page 3 of 3
